Citation Nr: 0724347	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-41 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for leukemia, to include 
restoration of a 30 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005  rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2007, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that the veteran has raised the issue of 
entitlement to service connection for bilateral hearing loss.  
This claim is referred to the originating agency for the 
appropriate action.


REMAND

The record reflects that the veteran underwent chemotherapy 
for leukemia in January 1996.  At a March 1996 VA 
examination, the leukemia was noted to be in remission.  In a 
June 1996 rating decision, the veteran was granted service 
connection for leukemia, effective February 13, 1996.  A 30 
percent rating was assigned.

Under the applicable rating criteria, a 100 percent rating is 
to be assigned for leukemia while it is active and for at 
least 6 months after the cessation of chemotherapy.  Six 
months after the discontinuance of chemotherapy, the 
appropriate disability rating will be determined by a 
mandatory VA examination.  Any change in evaluation based 
upon that examination or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  See 
38 C.F.R. § 4.117, Diagnostic Code 7703 (1996-2006).

In March 2004, the veteran filed a claim for an increased 
rating.  In response to the claim, he was afforded a VA 
examination in March 2005.  It disclosed that the leukemia 
continued to be in remission.

In an April 2005 rating decision, it was determined that the 
June 1996 rating decision failing to grant a 100 percent 
rating for leukemia from the effective date of service 
connection through July 1996 was clearly and unmistakably 
erroneous.  Appropriate corrective action was taken to assign 
a 100 percent rating for this period.  The RO also proposed 
to reduce the current 30 percent rating for the disability to 
noncompensable.  It ultimately did so in the rating decision 
currently on appeal.

As set forth above, the 100 percent rating for leukemia is 
not to be reduced during the 6 month period following the 
discontinuance of chemotherapy or until a mandatory VA 
examination has been conducted.  Therefore, the issue of 
whether the RO's failure to rate the disability as 100 
percent disabling during the period from August 1, 1996, 
until the date of the VA examination in March 2005 was 
clearly and unmistakably erroneous should be addressed by the 
originating agency before the Board addresses the issue 
currently on appeal. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should adjudicate 
the issue of whether the failure in the 
June 1996 rating decision and the April 
2005 rating decision to rate the 
veteran's leukemia as 100 percent 
disabling from August 1, 1996, until the 
date of the VA examination in March 2005 
was clearly and unmistakably erroneous.  
It should also inform the veteran of his 
appellate rights with respect to this 
decision.

2.  The RO or the AMC should also 
undertake any development it determines 
to be warranted.  If appropriate, it 
should also readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




